           Case 2:19-cv-01009-RFB-BNW Document 18 Filed 08/19/19 Page 1 of 3



 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   CLYDE C. GIVENS,                           Case No.: 2:19-cv-01009-RFB-BNW
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              TRANS UNION LLC
     SETERUS, INC.; EQUIFAX INFORMATION
23   SERVICES, LLC; and TRANS UNION LLC,
                                                [FIRST REQUEST]
24                  Defendants.
25
     //

26   //

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
           Case 2:19-cv-01009-RFB-BNW Document 18 Filed 08/19/19 Page 2 of 3



 1          Plaintiff Clyde C. Givens (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
 2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
 3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30) thirty days:
 4
            1.      The Parties settled this matter on July 11, 2019. [ECF Dkt. 8]
 5

 6          2.      Per the Court’s Minute Order, on July 12, 2019, Plaintiff’s Stipulation of Dismissal of

 7   Trans Union is due August 26, 2019. [ECF Dkt. 9]
 8
            3.      The Parties are currently working on finalizing their Settlement Agreement.
 9
            4.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
10
     of Trans Union to allow them additional time to finalize the Settlement Agreement.
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
           Case 2:19-cv-01009-RFB-BNW Document 18 Filed 08/19/19 Page 3 of 3



 1          5.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
 2
     September 25, 2019.
 3

 4        DATED August 19, 2019.
      KNEPPER & CLARK LLC                             ALVERSON TAYLOR & SANDERS
 5

 6
      /s/ Shaina R. Plaksin                           /s/ Trevor Waite
      Matthew I. Knepper, Esq.                        Kurt R. Bonds, Esq.
 7    Nevada Bar No. 12796                            Nevada Bar No. 6228
      Miles N. Clark, Esq.                            Trevor Waite, Esq.
 8    Nevada Bar No. 13848                            Nevada Bar No. 13779
 9    Shaina R. Plaksin, Esq.                         6605 Grand Montecito Parkway, Suite 200
      Nevada Bar No. 13935                            Las Vegas, NV 89149
10    5510 So. Fort Apache Rd, Suite 30               Email: kbonds@alversontaylor.com
      Las Vegas, NV 89148                             Email: twaite@alversontaylor.com
11    Email: matthew.knepper@knepperclark.com
12    Email: miles.clark@knepperclark.com             Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com          Trans Union LLC
13
      HAINES & KRIEGER LLC
14    David H. Krieger, Esq.
15    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
16    Las Vegas, NV 89123
      Email: dkrieger@hainesandkrieger.com
17
      Counsel for Plaintiff
18
                                                                    Givens v. TransUnion, LLC et al
19                                                                Case No. 2:19-cv-01009-RFB-BNW

20                                       ORDER GRANTING

21    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF

22                                        TRANS UNION LLC

23          IT ISIT SO
                    IS SOORDERED.
                          ORDERED

24          _________________________________________
                DATED: August 22, 2019
            UNITED STATES DISTRICT COURT JUDGE
25
            DATED this ____ day of _________ 2019.
26
                 __________________________________________________
27               BRENDA WEKSLER
                 UNITED STATES MAGISTRATE JUDGE
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 3
